IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF MISSOURI
DIVISION ~- s ear

WESTERN

 

Ohacdes E, Livich sey

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

Ur Ww, Race

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

Complaint for Employment
Discrimination

Case No. 4 19-cv-002 28 -ODS

(to be filled in by the Clerk’ s Office)

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury. [ Yes NI No

Case 4:19-cv-00228-ODS Document1 Filed 03/25/19 Page 1 of 7
I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Chay | Ye E, Lind Isey

Street Address

\vell,

  

City and County
State and Zip Code N\i<sou ¥ . by Y | (©
Telephone Number (¢ Lo) (0 q Se L XS \ 4

4

E-mail Address nUsor : tal .com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name Ws am

Job or Title US Ailannes (0 (hyo. \
(if known)

Street Address G56 NW Venacylvauic Meee

City and County J acsh\a oko al

State and Zip Code DVehact of Columbia
Telephone Number Vries % {| ’ FL DOO

E-mail Address fis K day Cay

(if known) ih

Defendant No. 2

Name ii mo hy ik Gurwison

 

 

Job or Title Ls Alen ey
(if known)
Street Address Yon © 4d ty sh -
| : —
City and County \ 0 SOW
2

Case 4:19-cv-00228-ODS Document1 Filed 03/25/19 Page 2 of 7
State and Zip Code Wiss avian bo Ylog
Telephone Number (<I bo) <12.- S066

E-mail Address Wa Ka wey
(if known)

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s)

18:

Name Kanses Vemy Nadvove.l Guard

Street Address

Cityand County Olas Johnson
State and Zip Code es sos
A. <=

 

Telephone Number

 

II. Cause of Action

This action is brought for discrimination in employment pursuant to (check all that

apply):

LI

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission.)

3

Case 4:19-cv-00228-ODS Document1 Filed 03/25/19 Page 3 of 7
Other federal law (specify the federal law):

 

Missouri Human Rights Act, Missouri Revised Statute § 213.055
Other state law (specify, if known):

LIe

 

[ ] Relevant city or county law (specify, if known): _
Kansas Cry MO. Jac kee VW,

Ill. Administrative Procedures

A.

Did you file a charge of discrimination against Defendant(s) with the Equal
Employment Opportunity Commission or other federal agency?

bs Yes _ Date filed: Yass ve wad CD, ZO0O

No

Attach copy of the charge to this Complaint

Have you received a Notice of Right-to-Sue Letter from the Equal Employment
Opportunity Commission?

[El ses Ln

If yes, please attach a copy of the letter to this Complaint.

Did you file a charge of discrimination against Defendant(s) with the Missouri
Commission on Human Rights?

Yes Date filed:
No

 

 

 

 

 

Attach copy of the charge to this Complaint

Have you received a Notice of Right-to-Sue Letter from the Missouri Human
Rights Commission?

TX] ves cl No

If yes, please attach a copy of the letter to this Complaint.

Case 4:19-cv-00228-ODS Document1 Filed 03/25/19 Page 4 of 7
E. If you are claiming age discrimination, check one of the following:

AL 60 days or more have passed since I filed my charge of age discrimination with the
Equal Employment Opportunity Commission.

fi fewer than 60 days have passed since I filed my charge of age discrimination with
the Equal Employment Opportunity Commission

IV. Statement of Claim

A. The discriminatory conduct of which I complain in this action includes (check ail
that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Li eEETTT

Harassment/Hostile Work Environment
Other acts (specify):

 

 

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on the
following date(s):

Rorause of 0 Cavernviet vonlenceameut

Nous ve, Of recov eupleymend undecumrerve employrevie
c. I believe that defendant(s) (check one):

is/are still committing these acts against me.
is/are not still committing these acts against me.

Case 4:19-cv-00228-ODS Document1 Filed 03/25/19 Page 5 of 7
D. Defendant(s) discriminated against me based on my (check all that apply and
explain):

[_] race loc K

color

gender/sex Mex lp
religion Qa ati ot
national origin

age. My year of birth is_ (9° . (Give your year of birth
only if you are asserting a claim of age discrimination.)

KX] disability or perceived disability (specify disability)

 

 

 

 

 

 

POO laitanean ,
E. Write a short and plain statement of FACTS that support your claim. Do not
make legal arguments. You must include the following information:

* What happened to you?

* What injuries did you suffer?

* Who was involved in what happened to you?

* How were the defendants involved in what happened to you?
¢ Where did the events you have described take place?

* When did the events you have described take place?

If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

Me Onvetiment is Lacie, Wwoluutoy Celibre: oY
Jo wake sure ‘de ae Nase Dest “Avack
ony SPy Lot Mary (want ‘ty uC Wr,
(2 ofGuial Cor al aChcy Mw Vin lotion
of apd dvil Qichds Act title 7, ny eA
Cow cebpvs, Auch plocteand ¢. widdia , Casas LO)
Bacal ty. “Wentor Wy Cot” gud fr web +O

* Reseouch Coe Ho Mal chovy ©

 

Case 4:19-cv-00228-ODS Document1 Filed 03/25/19 Page 6 of 7
VI.

 

 

 

Relief

As relief from the allegations of discrimination as stated above, Plaintiff prays that the court
grant the following relief to Plaintiff: (check any and all that apply)
Defendant be directed to employ Plaintiff
_E] defendant be directed to re-employ Plaintiff
Defendant be directed to promote Plaintiff
Defendant be directed to
Monetary damages (please explain): en) 2 V\ M, (t UW Qc Owl Std.

As additional relief to make Plaintiff whole, Plaintiff seeks (please specify and

 

explain):

hye delenclant QM Mase to do hot tec

(lec £55 Ge So Reape, She situcdion, Ex oletly
pred Quike {i lo hy potheireally, Motion te Cowmpel|

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk’s Office may result in the dismissal of my case.

Date of signing: _© SY 2, 2, 20.19

Signature of Plaintiff £ Aas hy E. Kad, ep

7
Printed Name of Plaintiff hawles €. Lin deed
7

Case 4:19-cv-00228-ODS Document1 Filed 03/25/19 Page 7 of 7
